ORDER
On March 14, 2006, we issued an unpublished memorandum disposition upholding the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying Chilingaryan’s asylum application as untimely, and denying withholding of removal and relief under the Convention Against Torture on adverse credibility grounds. On March 27, 2006, Chilingaryan informed the court that the BIA had ruled in his favor, and moved to stay the mandate, vacate the unpublished memorandum disposition, and dismiss cases docketed under 04-71651 and 05-77058.
We withdraw the unpublished memorandum disposition in Chilingaryan v. Gonzales, 171 Fed.Appx. 132 (2006). We grant the motion to dismiss cases docketed under 04-71651 and 05-77058, and we deny as unnecessary the motion to stay the mandate.